Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's election/restriction on
08/11/2021.The restriction has been withdrawn. Thus claims 1-18 are pending in the instant application.
This application is in condition for allowance except for the following formal matters: 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/24/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “wherein, in a region including pixels each having an area smaller than an area of a smallest coupling pattern among the coupling patterns, each of the coupling patterns is disposed to occupy portions of the pixels and to not occupy other portions of the pixels” in claim 10, and the limitation recites “wherein, in a region including pixels  each of the coupling patterns occupies some pixels, among the pixels, and comprises five or more vertices” in claim 13, and the limitation recites “wherein a width of the some pixels occupied by the coupling patterns is greater than a width of other pixels, among the pixels, that are not occupied by the coupling patterns” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the for example, reference number 131a, 131b, 131c in figures 1C and 1D, and reference number 35 in figure 2B do not describe in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Appropriate correction is required.
Claim Objections
Claims 1-18 are objected to because of the following informalities:
In claim 1, line 7, it is suggested to add the limitations of claims 4 and the limitations of claim 11 --wherein the coupling patterns comprise a first coupling pattern spaced apart from the patch antenna pattern in a first direction, a second coupling pattern spaced apart from the patch antenna pattern in a second direction, and a corner coupling pattern disposed between the first coupling pattern and the second coupling pattern; and wherein a coupling pattern, among the coupling patterns, spaced apart from the patch antenna pattern in the second direction has an area greater than an area of a coupling pattern, among the coupling patterns, spaced apart from the patch the first direction different from the second direction-- to the end of the paragraph in order to  make it clearer and to avoid the antecedence basis in claims 6 and 7. 
In claim 10, lines 1-2, it is suggested that the limitation recites “wherein, in a region including pixels each having an area smaller than an area of a smallest coupling pattern among the coupling patterns” should be changed to --wherein, in a region including pixels, each of the coupling patterns occupies the pixels by unit of the pixels, each pixel having an area smaller than an area of a smallest coupling pattern among the coupling patterns-- to make it clearer.
In claim 13, line 5, it is suggested to add the limitation of claim 18 --wherein a coupling pattern, among the coupling patterns, spaced apart from the patch antenna pattern in one direction has an area greater than an area of a coupling pattern, among the coupling patterns, spaced apart from the patch antenna pattern in another direction different from the one direction-- after the phrase “from each other” to make it clearer and to avoid antecedence basis in claim 17.
In claim 13, lines 6-8, it is suggested that the limitation recites “wherein, in a region including pixels each having an area smaller than an area of a smallest coupling pattern among the coupling patterns, each of the coupling patterns occupies some pixels, among the pixels, and comprises five or more vertices” should be changed to --wherein, in a region including pixels, each of the coupling patterns occupies some pixels, each pixel having an area smaller than an area of a smallest coupling pattern among the coupling patterns-- to make it clearer.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-18 are allowable if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/28/2021